Case: 12-20686       Document: 00512347235         Page: 1     Date Filed: 08/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 20, 2013
                                     No. 12-20686
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE MANUEL MENDOZA HERNANDEZ, also known as Jose Manuel
Mendoza-Hernandez, also known as Jose Hernandez, also known as Emanurl
Hernandez Arteca, also known as Marino Sanches Vasquez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-132-1


Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Jose Manuel Mendoza
Hernandez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Mendoza Hernandez has been released from prison
and has been removed from the United States. We have reviewed counsel’s brief


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20686    Document: 00512347235     Page: 2   Date Filed: 08/20/2013

                                 No. 12-20686

and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED in part as frivolous, see 5TH CIR. R. 42.2, and in part as moot, see
United States v. Rosenbaum-Alanis, 483 F.3d 381, 382-83 (5th Cir. 2007).




                                       2